DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The disclosure is objected to because of the following informalities: It is suggested to update the continuing data under the heading “cross-reference to related applications” to reflect that co-pending application 14/874818 is now US Patent 10836135.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
2	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

3.	Claims 1-10 and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 8,644,573 in view of Garcia et al., “Joining Prepreg Composite Interfaces with Aligned Carbon Nanotubes”, Composites: Part A 39,  Massachusetts Institute of Technology, (2008), pgs. 1065-1070 (provided as NPL by Applicants).
	The patent issued to Shah et al., teach a woven fabric of carbon fibers (tows, yarns bundles) wherein carbon nanotubes are infused into the fibrous substrate (abstract, column 7, 40-50, column 11, 30-40, column 15, 45-55 and column 16, 10-25). Shah et al., teach using a ceramic matrix and silicon nitride to create a composite (column 11, 15-65 and column 6, 15-25). With regard to the claimed st paragraph and figure A). Figure A, specifically illustrates carbon nanotubes extending vertically between each surface of the ply. Garcia et al., teach that when carbon nanotubes are oriented in the vertical direction (z), improvement in toughness properties are observed (see section 4, conclusions and recommendations). Garcia et al., also suggests that the vertical alignment of the carbon nanotubes in the composite structure can also enhance other physical characteristics such as thermal and electrical conductivity (see section 4, conclusions and recommendations). Thus based on the research article provided by Garcia et al., one of ordinary skill in the art would recognize the potential improvement of the physical, electrical and thermal benefits of . 
4.	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., US 8,644,573 in view of Garcia et al., “Joining Prepreg Composite Interfaces with Aligned Carbon Nanotubes”, Composites: Part A 39,  Massachusetts Institute of Technology, (2008), pgs. 1065-1070 (provided as NPL by Applicants) as applied to claim 1 and further in view of Steffer, US 20050181192.
	Shah et al., does not teach coating the carbon fibers with pyrolytic carbon. 
	The published patent application issued to Steffer teach fiber reinforced ceramic composites comprising carbon fibers (title, abstract and 0007). Steffer teach coating the carbon fibers with pyrolytic carbon to control the fiber/matrix interfacial bonding characteristics in the resultant composite (section 0023). Therefore, motivated by the desire to control the interfacial bonding between the carbon fiber and matrix materials it would have been obvious to a person of ordinary skill in the art at the time the invention was made to coat the carbon fibers of modified Shah et al., with pyrolytic carbon as taught by Steffer. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LYNDA SALVATORE/Primary Examiner, Art Unit 1789